People v Lewis (2015 NY Slip Op 05499)





People v Lewis


2015 NY Slip Op 05499


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
ROBERT J. MILLER, JJ.


2014-03190
 (Ind. No. 1219/13)

[*1]The People of the State of New York, respondent, 
vSean Lewis, appellant.


Michael A. Fiechter, Bellmore, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Tammy J. Smiley and Jason R. Richards of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Peck, J.), rendered February 27, 2014, convicting him of attempted possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The Supreme Court properly denied the defendant's motion to withdraw his plea of guilty (see CPL 220.60[3]). Contrary to the defendant's contention, nothing in the record of the plea allocution called into question the voluntary, knowing, and intelligent nature of his plea (see People v Goldstein, 12 NY3d 295, 301; People v Seeber, 4 NY3d 780, 781; People v Sanchez, 122 AD3d 646, 646-647).
The defendant's remaining contentions are without merit.
SKELOS, J.P., LEVENTHAL, AUSTIN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court